Citation Nr: 1129288	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  11-01 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II, to include claimed as secondary to herbicide exposure.

2.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include claimed as secondary to diabetes mellitus type II.  

3.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include claimed as secondary to diabetes mellitus type II.  

4.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include claimed as secondary to diabetes mellitus type II.  

5.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include claimed as secondary to diabetes mellitus type II.  

6.  Entitlement to service connection for glaucoma, to include claimed as secondary to diabetes mellitus type II.  

7.  Entitlement to service connection for a skin rash, to include claimed as secondary to diabetes mellitus type II.  

8.  Entitlement to service connection for erectile dysfunction, to include claimed as secondary to diabetes mellitus type II.  


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Esq.


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 to December 1979.  
	
This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Detroit, Michigan, Department of Veterans Affairs (VA).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

The Board received additional information from the Veteran's representative regarding exposure to contaminants to include dioxin, while the Veteran was stationed in Korea at Camp Carroll.  Portions of a July 2004 Final Report, Camp Carroll Area D and Area 41, Site Investigation, Camp Carroll, Korea and a January 1992 Final Draft, Historical Land Use and Background Survey, Camp Carroll, Korea were submitted with additional argument regarding claim herbicide exposure in Korea.  

As the Veteran's claims are all regarding some form of entitlement to diabetes mellitus, any kind of exposure to herbicides while in service is relevant and determinative to the outcome of this case.  

While the representative and the Veteran waived RO consideration regarding this new evidence, the Board finds that a Remand is necessary for further development regarding whether the Veteran was exposed to herbicides in service and if necessary, to afford the Veteran a new VA examination.

VA has developed specific procedures to determine whether a veteran was exposed to herbicides in a vicinity other than the Republic of Vietnam or along the demilitarized zone (DMZ) in Korea. VA's updated Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n) directs that a detailed statement of a veteran's claimed herbicide exposure be sent to the Compensation and Pension (C&P) Service via e-mail and a review be requested of the Department of Defense's (DoD's) inventory of herbicide operations to determine whether herbicides were used or tested as alleged.  If the exposure is not verified, a request should then be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification.

The Veteran also seeks service connection for a skin rash, to include as secondary to diabetes mellitus type 2.  The Board has a duty to consider all theories of entitlement to the benefit sought.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).   
  
The Veteran's service treatment records show that he was treated for a fungal infection on his groin in August 1978.  Subsequent to service a February 2008 letter from the Veteran's Diabetes Treatment Center states that he was treated for recurrent cellulitis of the lower extremities.  The Veteran received a VA examination in April 2010 and he informed the examiner that he had eczema on his hands and feet since service.  However, while the examiner recorded this information she provided no opinion as to whether the skin condition was related to service.

As there is evidence that the Veteran had some sort of rash in service, the Veteran's claim of entitlement to service connection for a skin disorder is remanded to be considered on a direct basis.  A new VA examination is necessary to determine whether there is a nexus between the Veteran's current skin condition and service.  See 38 C.F.R. § 3.159 (2010).

Accordingly, the case is REMANDED for the following action:

1.  Take the necessary actions to comply with the evidentiary development procedures required by M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n).  Provide a detailed statement of the Veteran's claimed herbicide exposure to the C&P Service and request a review of the DoD inventory of herbicide operations to determine whether herbicides were used, tested, or stored as alleged.  If the exposure is not verified, a request must then be sent to the JSRRC for verification of the Veteran's possible herbicide exposure at Camp Carroll in Korea during the Veteran's service there.

2.  After the results of the above research have been obtained, determine whether the Veteran was or was not exposed to herbicides at the location he claims, and then readjudicate the claim, securing a medical examination if deemed appropriate.

3.   Schedule the Veteran a VA examination in order to determine the nature and etiology of his skin disorder.  The claims file and a separate copy of this remand must be provided to the examiner for review.  The examiner should note in the examination report that he or she has reviewed the claims folder.  Specifically, the examiner should report all current diagnoses and express an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the current skin disorder was incurred during service or is otherwise etiologically related to service.  A complete rationale must be given for any opinion expressed.  If the examiner is unable to provide the requested opinion(s) without resorting to speculation, it should be so stated.

4.  Readjudicate the issues on appeal based on a review of the entire evidentiary record.  If all the desired benefits are not granted, a supplemental statement of the case should be furnished to the Veteran and his representative.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


